DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20090037874A, hereinafter ‘874.
Regarding claim 1, ‘874 discloses a spring wire (Fig. 2, 30) having a first end, a second end, and a length wherein a visor (Fig. 2, 35) is attached to the second end of the spring wire; a housing (Fig. 2, 20) fixedly attached to a surface and including a volume wherein the volume further includes a carriage (Fig. 2, 24) comprising of a winder (Fig. 2, 25) adapted to wrap or unwrap the spring wire from its first end thereby shortening or unshortening the length of the spring wire (The eighth paragraph on page 3 of the The rotation handle 26 is installed at the side to be axially coupled to the fixed shaft 25 in the central portion of the rotating piece 24”, i.e.the winder 25 is installed in the central portion of 24 which Fig. 3 illustrates as having the spring wire 30 wrapped around for shortening or un-wrapped for unshortening), a threading hole (Fig. 3 reproduced below illustrates a hole portion through which the second end of 30 passes) adapted to pass the second end of the spring wire therethrough wherein the threading hole is capable of moving in a vertical direction and thereby change an orientation of the spring wire (when the visor plate 10 is rotated upward, then the illustrated threading hole will move in the vertical direction to change the orientation of the spring wire 30), 
[AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    470
    578
    media_image1.png
    Greyscale

a rotation mechanism (Fig. 3, 26) in communication with the housing and the carriage; wherein the rotation mechanism rotates the carriage enclosed within the housing. (the second to last paragraph on page 2 of the translation discloses “a part of the connecting body 30 is rotated by the rotation piece 24 when the rotary knob 26 is rotated”, i.e. when 26 rotates then the carriage 24 will rotate and ultimately wrap or unwrap spring wire 30)

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grossmith (US 8,162,376 B1) discloses an automated sun visor for an automobile for use with windows or windshields that utilizes a motor operated gear system for adjusting the visor’s position and orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612